Citation Nr: 0119056	
Decision Date: 07/20/01    Archive Date: 07/24/01

DOCKET NO.  98-15 911	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to a rating in excess of 70 percent for the 
service connected post-traumatic stress disorder (PTSD).



ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel


INTRODUCTION

The veteran had active service from August 1959 to January 
1980.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a January 1998 rating decision by the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which granted service connection for PTSD and 
assigned a 30 percent evaluation effective from the date of 
claim on June 16, 1997.  By rating decision in June 1998, a 
50 percent evaluation was assigned for PTSD.  The case was 
remanded by the Board to the RO in May 1999 for additional 
development of the evidence.

By rating decision in December 2000, a 70 percent evaluation 
was assigned by the RO for service connected PTSD and 
entitlement to a total disability rating based on individual 
unemployability due to service connected disability was also 
granted.  Both awards were made effective from the original 
date of claim on June 16, 1997.  

In regard to the claim for a higher evaluation for service 
connected PTSD, the United States Court of Appeals for 
Veterans Claims (Court) has held that, unlike in claims for 
increased ratings, "staged ratings" or separate ratings for 
separate periods of time based on the facts found may be 
assigned following an initial grant of service connection.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In this case, as 
the January 1998 rating action was an initial grant of 
service connection for PTSD, the Board will consider whether 
staged ratings should be assigned for the veteran's service 
connected PTSD from the original date of claim on June 16, 
1997, in order to address the Court's holding in Fenderson in 
the disposition of the veteran's appeal. 

The Board also notes that a supplemental statement of the 
case (SSOC) issued by the RO in December 2000 listed as an 
issue entitlement to an effective date earlier than June 16, 
1997 for the grant of service connection for PTSD.  The cover 
letter sent by the RO to the veteran along with the SSOC did 
not state a time period within which he might perfect an 
appeal on that issue, and the veteran has not filed a 
substantive appeal with regard to that issue.  Consequently, 
that issue is not before the Board at this time, and the 
matter is referred to the RO to notify the veteran of his 
procedural and appellate rights.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's PTSD is not productive of incapacitating 
symptoms resulting in total occupational and social 
impairment.


CONCLUSION OF LAW

The criteria for the assignment of a schedular rating in 
excess of 70 percent for PTSD have not been met.  38 U.S.C.A. 
§ 1155 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.321, 4.7, 
4.126, Diagnostic Code 9411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

On VA psychiatric examination in December 1997, the veteran 
was cooperative, he made good eye contact and he had no 
expressive mannerisms.  Affect was slightly constricted and 
mood was mildly anxious and depressed.  He was casually 
dressed and alert.  He was oriented times three.  Memory was 
intact.  There appeared to be a mild difficulty with 
attention and concentration.  The veteran was in touch with 
reality.  There were no delusions.  He had good insight into 
his problem and he had good judgment.  Speech was clear and 
coherent.  There was no blocking, flight of ideas or 
loosening of associations.  He admitted to currently having 
some auditory and visual hallucinations.  The diagnosis was 
mild PTSD.  A Global Assessment of Functioning (GAF) score of 
60 to 65 was assigned.  

On VA psychiatric examination in May 1998, the veteran 
reported that he continued to have difficulties with stress.  
The veteran had difficulty talking initially.  He was 
hesitant in his speech.  He then began to talk quite fluently 
and he had good eye contact.  He was very aware of his 
surroundings and he wanted the door open.  He would be 
startled by noises in the hallway.  The veteran appeared to 
be somewhat anxious and slightly despondent.  The veteran was 
oriented times three.  He was able to remember three of three 
objects after five minutes, but he reported having difficulty 
with his memory.  Speech was fluent and coherent.  No 
hallucinations or delusions were noted.  Perception was poor.  
Judgment was good.  The impression was moderate PTSD and a 
GAF score of 60 was assigned.

On VA psychiatric examination in July 1999, the veteran's 
chief complaints were nightly nightmares, guilt, thoughts of 
suicide and remorse.  The veteran was casually dressed and 
groomed.  He came in with a cane.  He appeared fairly 
irritable and depressed.  He was cooperative during the 
interview.  His thought process was highly tangential and 
extremely focused on his PTSD and speech problems.  He 
reported thinking about suicide, but he would not carry 
through and kill himself.  He did not think about hurting 
others.  He reported difficulty with his memory.  He 
indicated that he could not keep track of things.  He would 
get lost driving.  He had difficulty with his appetite.  He 
would not eat for days and not be hungry and then eat 
everything in sight until he became sick.  He had difficulty 
with his speech during the interview.  At times he would 
whisper, at times he would stutter, but once he got his 
thought process going, he was able to speak normally.  The 
veteran reported that he would not talk to his wife for days 
and he would lock himself in a dark room.  He reportedly 
could not work but it was difficult to determine the origin 
of his difficulty as he had multiple medical problems as well 
as psychiatric disability.  He had great difficulty managing 
money.  Psychological testing results were considered to be 
invalid due to his exaggeration of symptoms.  The diagnosis 
was PTSD and a GAF score of 65 was assigned.  

On VA psychiatric examination in November 1999, it was 
reported that the veteran had a very poor social life as he 
was scared to be around people and people would make fun of 
the way he talked.  He had been unable to work since 1996 due 
to psychiatric and multiple physical disabilities.  On 
examination, the veteran stuttered at times, spoke in a soft 
voice and in a childish voice at times.  Affect was flat.  
Mood was depressed and anxious.  He was casually dressed and 
made eye contact 70 percent of the time.  He was alert and 
oriented times three.  Memory was intact for immediate, 
recent and remote events.  He appeared to have difficulty 
with attention and concentration.  He was in touch with 
reality and he had no delusions.  He denied having any 
suicidal or homicidal thoughts currently although he reported 
having occasional suicidal thoughts.  He had some intrusive 
thoughts and flashbacks about Vietnam.  He reported having 
auditory and visual hallucinations.  The veteran had good 
insight into his problem.  Judgment was equivocal.  There was 
no blocking, flight of ideas or loosening of associations.  
The diagnosis was moderately severe PTSD.  A GAF score of 50 
was provided.  The examiner noted that it was very difficult 
to determine to what extent PTSD affected the veteran's 
social and industrial functioning as he had a lot of other 
medical problems.  It was opined that about 50 percent of 
impaired functioning was due to PTSD.  

Recent VA mental health care notations are consistent with 
the clinical findings contained within the recent VA 
psychiatric examination reports.

II.  Analysis

The veteran's service-connected PTSD is currently evaluated 
as 70 percent disabling under the provisions of Diagnostic 
Code 9411 of the Schedule for Rating Disabilities, 38 C.F.R. 
§ 4.130 (2000).  

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim.  
In the instant case, the Board finds that VA has complied 
with the requirements of the statute.  The veteran has not 
identified any evidence which may be pertinent to his claim 
which the RO has not obtained and considered.  The RO and the 
Board have notified the veteran of the requirements in law to 
establish entitlement to an evaluation of 100 percent for 
PTSD.  In addition, the veteran was afforded VA examinations 
to assist in rating his service connected disability.  With 
regard to the adequacy of the examinations, the Board notes 
that the reports of the examinations reflect that the VA 
examiners recorded the past medical history, noted the 
veteran's current complaints, conducted mental status 
examinations, and rendered appropriate diagnoses. For these 
reasons, the Board finds that the examinations were adequate 
for rating purposes.  The Board concludes that all reasonable 
efforts were made by VA to obtain evidence necessary to 
substantiate the veteran's claim and the notice provisions of 
the VCAA have been complied with.  The Board will, therefore, 
proceed to consider the veteran's claim on the merits. See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096-98 (2000) (to be codified at 38 U.S.C. 
§§ 5103, 5103A).

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities. 
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole-recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment. 38 C.F.R. § 4.126 (a), (b) 
(2000).

As the veteran's claim was received in June 1997, the 
regulations pertaining to rating psychiatric disabilities as 
revised effective from November 7, 1996 are for application 
in this case.  The revised regulations provide, in pertinent 
part, as follows:

General Rating Formula for Mental 
Disorders:       
                 
Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.         100 
percent.

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.          
70 percent.

The Board finds that, upon consideration of the clinical 
findings contained in recent VA examinations and outpatient 
records, the veteran's disability does not meet the criteria 
for the next higher rating of 100 percent.  There has been no 
evidence of gross impairment of thought processes or 
communication; the veteran has been in touch with reality 
without delusions; he has not exhibited grossly inappropriate 
behavior or been considered to be a threat to self or others; 
he has been found to be oriented times three on all 
occasions; he has appeared for examinations being casually 
attired but well groomed; and his memory has been good for 
recent and remote events.  He has reported suffering from 
auditory and visual hallucinations.  However, on the most 
recent VA examination in November 1999, the examiner assigned 
a GAF score of 50.  The Board notes that the GAF scale is a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  American Psychiatric Association, Diagnostic and 
Statistical Manual of Mental Disorders 32 (4th ed. 1994).  A 
GAF score of 50 denotes serious symptoms or any serious 
impairment in social or occupational functioning (e.g. no 
friends or unable to keep a job).  A GAF score of 50 thus 
falls significantly short of describing an individual who 
manifests total social and industrial impairment.  
Accordingly, based on the complete record, the Board finds 
that the evidence does not demonstrate that the veteran 
manifests total occupational and social impairment as is 
necessary for the assignment of a 100 percent schedular 
rating.  The Board concludes that the disability picture 
presented by the veteran's PTSD more nearly approximates the 
criteria for an evaluation of 70 percent than 100 percent, 
and so entitlement to an evaluation of 100 percent is not 
established.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.130, 
Diagnostic Code 9411.

This does not, however, preclude the Board from considering 
entitlement to a rating in excess of 70 percent.  In 
exceptional cases where schedular evaluations are found to be 
inadequate, consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service connected disability" is made.  38 
C.F.R. § 3.321 (b)(1) (1999).  An extraschedular evaluation 
is appropriate in a case which presents such an exceptional 
or unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
regular standards. Id.  In the veteran's case, the schedular 
evaluation of 70 percent is not inadequate. A schedular 100 
percent rating is assignable when symptoms of a mental 
disorder cause total occupational and social impairment, but 
the medical evidence reflects that such manifestations are 
not present in this case. The Board finds no evidence that 
the veteran's disability of PTSD is exceptional or unusual so 
as to warrant extraschedular consideration.  Rather, for the 
reasons noted above, the Board finds that the impairment 
resulting from PTSD is adequately compensated by the 70 
percent schedular evaluation.  Therefore, entitlement to an 
extraschedular rating under 38 C.F.R. § 3.321(b) is not 
warranted.  

Furthermore, the provisions of Fenderson are not for 
application in this case.  A 70 percent evaluation has been 
assigned from the date of claim until the present time. At no 
time during the pendency of the current appeal has the 
evidence demonstrated that PTSD results in total social and 
occupational disability.  Accordingly, there is no basis for 
the assignment of a staged rating in this case. 

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2000). 


ORDER

Entitlement to an evaluation in excess of 70 percent for PTSD 
is denied.



		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals

 

